MEMORANDUM ***
Defendant raised his sentencing claims in his original appeal, but we ordered a remand pursuant to United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc), without resolving these claims. See United States v. Ayon-Perez, 150 Fed.Appx. 711 (9th Cir.2005) (mem.). As such, they were preserved. See United States v. Combs, 470 F.3d 1294, 1297 (9th Cir.2006) (defendant cannot raise “new claims” after an Ameline remand).
In order to be eligible for safety valve relief, defendant must have “truthfully provided to the Government all information and evidence the defendant has concerning the offense.” U.S.S.G. § 5C1.2 (emphasis added). The district court did not clearly err in finding that defendant failed to tell all he knew. United States v. Ajugwo, 82 F.3d 925, 929 (9th Cir.1996) (factual determinations made in assessing safety valve relief are reviewed for clear error).
Given the state of the record, which included evidence that defendant possessed a large quantity of narcotics when he was arrested, the district court did not clearly err in finding defendant ineligible for a “minor participant” adjustment pursuant to U.S.S.G. § 3B1.2(b). See United States v. Sanchez-Lopez, 879 F.2d 541, 557 (9th Cir.1989) (a district court’s determination on a minor role adjustment is reviewed for clear error); United States v. Lui, 941 F.2d 844, 849 (9th Cir.1991) (possession of a substantial quantity of narcotics is grounds for refusing a minor role adjustment).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.